Title: To James Madison from James Monroe, 16 November 1820
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Novr 16. 1820
                
                You will receive by this mail a copy of the message in which I have endeavourd, to place our institutions in a just light, comparatively with those of Europe, without looking at the latter, or even glancing at them by any remark. The state of our finances is I presume more favorable, than was generally supposd. It seems probable that it will improve in future, the quantity of goods which flowed in immediately after the peace, having been in a great measure exhausted, new supplies will be called for.
                The contest for the chair, and the result, indicate a disposition to revive the Missouri question, in the temper displayd in the last Session. The clause in the constitution of that State, authorising an inhibition of free negroes from emigrating into it, is understood to be that which will more particularly be laid hold of. Unfavorable presages are form’d of the result. It is undoubtedly much to be regretted that the State furnished any pretext

for such a proceeding. It is urgd by some favorable to the immediate admission of the State into the union, that as the Constitution repealed all parts of State constitutions, repugnant to it, then in force, so it will nullify any part of the constitution of a new State, which may be admitted, it being necessary, that the incorporation should be complete in every article & clause, & the same, as to the new as well as to the original States, & not a compact, or treaty, between separate communities, as it would otherwise be: that Congress in its legislative character can make no compact, which would deprive the Supreme court of its right to declare, such article in the constitution of the new State void: that if however it Had such right, a declaration by Congress disapproving that clause & protesting against it, would deprive it of such sanction & leave it subject to the decision of the court.
                Mr Correa has saild, without giving the names of the judges whom he denounced, as having disgracd their commissions, in a letter to the Secretary of State, before his visit last summer to Virga., or of the officers, as having servd on board Artigan privateers. His tone having alterd, on his visit here, after his return from Virga., it was inferrd, that he had made those denunciations, and demanded the inst[it]ution of a board, to liquidate claims, against the UStates, for prizes made by Artigan privateers, without a due knowledge of the subject, & that the change was imputable to the light which he derivd from his friends in that visit. Apprehending however that his application, had been made known to the minister of Spain, & might be the ground of a similar demand, by way of sett off against our claims on Spain, securd by two treaties, Mr Adams wrote & requested to be furnished with the names of the judges & officers denouncd by him, making at the same time a protestation against his claim of indemnity, as being contrary to sound principles, & to the usage of civilized nations. The letter was in a style very conciliatory, to which however he gave no answer.
                Mr Coxe’s letter shall be returnd as soon as receivd from the Secry of the Navy. With our best regards to Mrs Madison, I am sincerely your friend
                
                    James Monroe
                
            